AMENDMENT NUMBER ONE TO CREDIT AGREEMENT

This Amendment Number One to Credit Agreement (“Amendment”) is entered into as
of September 1, 2015, by and among Lenders identified on the signature pages of
this Amendment and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”) on the one hand, and eGAIN CORPORATION, a
Delaware corporation (“eGain”), and the Subsidiaries of eGain identified on the
signature pages hereof (such Subsidiaries, together with eGain, are referred to
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”) on the other hand, in light of the following:

A. Borrowers, Agent and the Lenders have previously entered into that certain
Credit Agreement, dated as of November 21, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers.  Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement.

B. Borrowers, Agent and Lenders desire to amend the Credit Agreement as provided
for and on the conditions herein.

NOW, THEREFORE, the parties hereby amend and supplement the Credit Agreement as
follows:

1. DEFINITIONS.  All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Credit Agreement unless specifically
defined herein.

2. AMENDMENTS.

2.1 The table in Section 2.2 of the Credit Agreement is hereby deleted and
replaced with the following table:

Date

Installment Amount

On each of September 30, 2015, and December 31, 2015

$187,500

On March 31, 2016 and on the last day of each fiscal quarter of Borrowers
thereafter

$250,000

 

2.2 Section 7 (a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(a) Minimum EBITDA.  On and prior to the Financial Covenant Replacement Date,
achieve EBITDA, measured on a quarter-end basis, of at least (or not more
negative than, in the case of a negative number) the required amount set forth
in the following table for






the applicable period set forth opposite thereto (or the amount to be determined
in accordance with the last paragraph of this clause):

Applicable Amount

Applicable Period

($1,680,000)

For the three (3) month period ending September 30, 2015

($2,228,000)

For the six (6) month period ending December 31, 2015

 

For the period ending March 31, 2016, and for each period thereafter, such
amounts and for such periods as agreed to by Borrowers and Required Lenders
within 30 days following delivery of, and based upon, the Projections most
recently delivered to Agent pursuant to Section 5.1 and approved by Required
Lenders; provided that failure to reach an agreement acceptable to Agent, in its
sole discretion, on the reset financial covenant within 30 days following
receipt by Agent of the most recently delivered Projections shall be deemed an
immediate Event of Default.

2.3 Section 7 (b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(a) Minimum Liquidity.    On and prior to the Financial Covenant Replacement
Date, at all times achieve Liquidity, measured on a monthly basis of at
least (i) $5,500,000 for the month ending September 30, 2015;
(ii)  $6,500,000 for the month ending October  31, 2015; (iii) $7,500,000 for
the month ending November 30, 2015, and (iv) $10,000,000 for the month ending
December 31, 2015, and at all times thereafter.

2.4 The definition of “Applicable Margin” in Schedule 1.1 of the Credit
Agreement is hereby amended by deleting the same in its entirety and replacing
such definition with the following:

“Applicable Margin” means (a) in the case of a Base Rate Loan, 6.00 percentage
points (the “Base Rate Margin”), and (b) in the case of a LIBOR Rate Loan, 7.00
percentage points (the “LIBOR Rate Margin”).

2.5 The definition of “Continuing Director” in Schedule 1.1 of the Credit
Agreement is hereby amended by deleting the same in its entirety and replacing
such definition with the following::

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Administrative Borrower on the Closing Date,
and (b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by either the Permitted Holders or a majority
of the Continuing Directors.








2.6 The definition of “Fee Letter” set forth in Schedule 1.1 to the Credit
Agreement is hereby amended by deleting the same in its entirety and replacing
such definition with the following: 

“Fee Letter” means that certain amended and restated fee letter, dated as of the
First Amendment Effective Date, among Borrowers and Agent.

2.7 The definition of “Maximum Revolver Amount” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by deleting the same in its entirety and
replacing such definition with the following: 

“Maximum Revolver Amount” means $15,000,000.

2.8 Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following definition to the same in the appropriate alphabetical order:

“First Amendment Effective Date” means September 2, 2015.

2.9 Schedule C-1 to the Credit Agreement is hereby deleted and replaced with the
Schedule C-1 attached to this Amendment.

3. REPRESENTATIONS AND WARRANTIES.  Borrower hereby affirms to Agent, for the
benefit of the Lender Group, that, giving effect to this Amendment, all of its
representations and warranties set forth in the Credit Agreement are true,
complete and accurate in all material respects as of the date hereof (except
those which specifically relate to an earlier date).

4. NO DEFAULTS.  Borrower hereby affirms to the Lender Group that, giving effect
to this Amendment, no Event of Default has occurred and is continuing as of the
date hereof.

5. CONDITIONS PRECEDENT.  The effectiveness of this Amendment is expressly
conditioned on receipt by Agent of a copy of this Amendment duly executed by
Borrower, Guarantors, Lenders and Agent.

6. COSTS AND EXPENSES.  Borrower shall pay to Agent all of Agent’s documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of their counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other reasonable fees) arising in
connection with the preparation, execution, and delivery of this Amendment and
all related documents.

7. COUNTERPARTS; EFFECTIVENESS.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original.  All such
counterparts, taken together, shall constitute but one and the same
Amendment.  Upon the execution of a counterpart of this Amendment by each of the
parties hereto and satisfaction of the conditions set forth in Section 5 hereof
and upon the fulfillment of such conditions set forth in Section 5, it shall be
deemed to be effective as of the First Amendment Effective Date.  Delivery of an
executed counterpart of this Amendment by telefacsimile or electronic mail shall
be equally as effective as delivery of an original executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile or electronic mail also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.








8. FURTHER ASSURANCES.  Borrower shall execute and deliver all agreements,
documents and instruments, in form and substance reasonably satisfactory to
Agent, and take all actions as Agent may reasonably request from time to time to
perfect and maintain the perfection and priority of the security interests of
Agent in the Collateral and to consummate fully the transactions contemplated
under this Amendment and the other Loan Documents.

9. EFFECT ON LOAN DOCUMENTS.

9.1 The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects.  The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan
Document.  Except for the amendments to the Credit Agreement expressly set forth
herein, the Credit Agreement and the other Loan Documents shall remain unchanged
and in full force and effect.  The consents, waivers and modifications set forth
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall neither
excuse future non-compliance with the Loan Documents nor operate as a waiver of
any Default or Event of Default, shall not operate as a consent to any further
or other matter under the Loan Documents and shall not be construed as an
indication that any future waiver of covenants or any other provision of the
Credit Agreement will be agreed to, it being understood that the granting or
denying of any waiver which may hereafter be requested by any Loan Party remains
in the sole and absolute discretion of the Agent and the Lenders.

9.2 Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

9.3 To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

9.4 This Amendment is a Loan Document.

9.5 Headings and numbers have been set forth herein for convenience
only.  Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Amendment.

9.6 Neither this Amendment nor any uncertainty or ambiguity herein shall be
construed against Agent, any member of the Lender Group, the Bank Product
Providers or any Loan Party, whether under any rule of construction or
otherwise.  This Amendment has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.

9.7 The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.








9.8 Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and  “including” are not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or”.  The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Amendment refer to this Amendment as a whole and not to
any particular provision of this Amendment.  Section, subsection, clause,
schedule, and exhibit references herein are to this Amendment unless otherwise
specified.  Any reference in this Amendment to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights.  Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash or
immediately available funds (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization or Bank Product
Collateralization, as applicable) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
the Credit Agreement to be repaid or cash collateralized.  Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record.

10. ENTIRE AGREEMENT.  This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

11. REAFFIRMATION OF OBLIGATIONS.  Borrower hereby (a) acknowledges and
reaffirms its obligations owing to Agent, the Bank Product Providers, and each
other member of the Lender Group under each Loan Document to which it is a
party, and (b) agrees that each of the Loan Documents to which it is a party is
and shall remain in full force and effect.  Borrower hereby (i) further ratifies
and reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted, pursuant to and in connection with the Guaranty
and Security Agreement or any other Loan Document, to Agent, on behalf and for
the benefit of the Lender Group and the Bank Product Providers, as collateral
security for the obligations under the Loan Documents in accordance with their
respective terms, and (ii) acknowledges that all of such Liens and security
interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof (including, without limitation, from after giving effect
to this Amendment).

12. RATIFICATION.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.  All
Obligations owing by Borrower are unconditionally owing by Borrower to Agent and
the Lenders, without offset, defense, withholding, counterclaim or deduction of
any kind, nature or description whatsoever.

13. RELEASE.

13.1 In consideration of the agreements of Agent and each Lender contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower and each Guarantor, on
behalf of itself and its successors, assigns and other legal representatives






(Borrower and each Guarantor and all such other persons being hereinafter
referred to collectively as “Releasors” and individually as a “Releasor”),
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent and each Lender and all such other persons being
hereinafter referred to collectively as  “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set‑off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
Releasors may now or hereafter own, hold, have or claim to have against
Releasees or any of them for, upon, or by reason of any circumstance, action,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Amendment, for or on account of, or in relation to, or in any way
in connection with any of the Credit Agreement or any of the other Loan
Documents or transactions thereunder or related thereto.

13.2 It is the intention of Borrower and each Guarantor that this Amendment and
the release set forth above shall constitute a full and final accord and
satisfaction of all claims that may have or hereafter be deemed to have against
Releasees as set forth herein.  In furtherance of this intention, Borrower and
each Guarantor, on behalf of itself and each other Releasor, expressly waives
any statutory or common law provision that would otherwise prevent the release
set forth above from extending to claims that are not currently known or
suspected to exist in any Releasor’s favor at the time of executing this
Amendment and which, if known by Releasors, might have materially affected the
agreement as provided for hereunder.  Each of Borrower, and each Guarantor, on
behalf of itself and each other Releasor, acknowledges that it is familiar with
Section 1542 of California Civil Code:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Borrower and each Guarantor, on behalf of itself and each other Releasor, waives
and releases any rights or benefits that it may have under Section 1542 to the
full extent that it may lawfully waive such rights and benefits, and each of
Borrower and each Guarantor, on behalf of itself and each other Releasor,
acknowledges that it understands the significance and consequences of the waiver
of the provisions of Section 1542 and that it has been advised by its attorney
as to the significance and consequences of this waiver.

13.3 Borrower and each Guarantor, understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

13.4 Borrower and each Guarantor, agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

14. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.  THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH






IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

15. SEVERABILITY.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

16. ESTOPPEL.  To induce Agent to enter into this Amendment and to continue to
make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, immediately before and after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of Borrower
or any Guarantor as against Agent or any Lender with respect to the Obligations.

17. REAFFIRMATION OF GUARANTY.  The undersigned Guarantors hereby reaffirm and
agree that:  (a) the Guaranty and Security Agreement and the Loan Documents to
which they are a party shall remain in full force and effect (including, without
limitation, any security interests granted therein) after this Amendment is
consummated as if consummated contemporaneously therewith; (b) nothing in the
Loan Documents to which it is a party obligates Agent or the Lenders to notify
the undersigned of any changes in the financial accommodations made available to
the Loan Parties or to seek reaffirmations of the Loan Documents; and (c) no
requirement to so notify either the undersigned or to seek the undersigned’s
reaffirmations in the future shall be implied by this Section 17.

[The remainder of this page left blank intentionally, signatures to follow]

 








IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

BORROWER:

eGAIN CORPORATION,

a Delaware corporation

 

 

By: /s/ Eric Smit
Name:  Eric Smit

Title:  Chief Financial Officer

 

 

GUARANTOR:

 

EXONY, INC.

a Delaware corporation

 

 

By: /s/ Eric Smit
Name:  Eric Smit

Title:  Chief Financial Officer

 

 

 

 










WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and sole Lender

 

 

By: /s/ Sara Townsend
Name: Sara Townsend

Title: Director

 

 

 








Schedule C-1

Commitments

Lender

Revolver Commitment

Term Loan Commitment

Total Commitment

Wells Fargo Bank, National Association

$
15,000,000.00
$
10,000,000.00
$
25,000,000.00

All Lenders

$
15,000,000.00
$
10,000,000.00
$
25,000,000.00

 

 

 



